THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com May 10, 2012 Ms. Jennifer Gowetski Senior Counsel Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: iMetrik M2M Solutions Inc. Form S-1 Registration Statement File No. 333-179551 Dear Ms Gowetski: In response to our conversation on Monday, please be advised as follows: General 1.The financial statements have been updated through February 29, 2012 and a new auditor's consent has been provided. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: iMetrik M2M Solutions Inc.
